                                                                 Case 1:20-cv-02295-EGS Document 63-1 Filed 11/02/20 Page 1 of 2




       Extra Trips
       Extra Trips (Network & Local - HCR & PVS):
         • No. of Extra Trips by Division
        Division                    10/1 10/2 10/3 10/4 10/5 10/6 10/7 10/8 10/9 10/10 10/11 10/12 10/13 10/14 10/15 10/16 10/17 10/18 10/19 10/20 10/21 10/22 10/23 10/24 10/25 10/26 10/27 10/28 10/29 10/30 10/31
        CHESAPEAKE                    59   64   42   26   66   52   67   60   71    86 200 144        86    78    68    70    67    52    74    70    68    87    81    91    49 105      76    91    83 100      90
        COASTAL SOUTHEAST            131 117 101 120 139 123 111 134 133 211 310 269 173 149 170 177 162 127 177 142 163 184 174 154 115 165 175 159 162 156 291
        ISC                            7    4    3    2    3   11    8   12    8     3     5     5     5     9     5     4     2     3     1     2     4     4     5     4     1           3     4     4     4     3
        LAKESHORES                    35   31   24   32   47   54   42   56   53    34    62 141      82    91    71    75    72    38    74    71    76    85    92    50    65    96    91    95    87    86    75
        MID-ATLANTIC                  20   29   38   42   45   30   28   30   39    49 198 119        66    59    70    44    37    54    61    48    50    46    60    52    66    94    67    84    95    64 187
        MID-SOUTH                     38   38   16   36   46   44   34   50   40    21    74 100      49    48    43    31    21    39    48    56    50    47    48    32    39    66    44    62    58    47 207
        MIDWEST                       30   34   29   53   44   39   49   53   47    25 121      88    68    54    32    37    33    41    45    36    61    48    43    28    43    51    44    52    56    45    44
        NEW ENGLAND                   30   25   24   49   46   26   34   36   42    41    49    95    62    49    39    54    63    65    71    35    46    39    40    70    64    72    42    60    44    68    82
        NEW YORK METRO                22   28   20   16   21   30   31   33   33    18    46    94    80    52    41    44    44    50    40    38    41    37    43    38    29    38    35    48    43    43    40
        PACIFIC NORTHWEST             35   32   50   22   48   28   36   40   45    68 174 211        75    50    48    38    45    39    64    26    24    32    36    47    46    40    24    32    35    46    74
        SOUTHERN CALIFORNIA           23   28   30   21   68   35   34   29   32    35 117 247        62    36    63    53    55    33    57    44    54    38    29    33    24    35    26    30    24    33    59
        SOUTHWEST                     32   35   12   27   18   15   26   28   37    32 114 141        45    26    32    30    33    54    39    24    34    26    37    40    66    56    28    38    46    37 121
        STC                           44   54   53   39   59   47   51   46   43    48    80    49    58    67    59    36    65    43    48    58    47    59    53    58    47    47    48    48    54    46    44
        WESTSHORE                     20   15   21   22   31   23   22   22   17    18    44    46    24    15     9    36    28    17    40    13    19    19    21    31    18    26    21    32    27    32    30
        Grand Total                  526 534 463 507 681 557 573 629 640 689 1594 1749 935 783 750 729 727 655 839 663 737 751 762 728 672 891 724 835 818 807 1347




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
11/2/2020
                                                                 Case 1:20-cv-02295-EGS Document 63-1 Filed 11/02/20 Page 2 of 2




       Trips On Time
       Trips On Time (Network & Local - HCR &PVS):
         • No. of Late Trips by Division
        Division            10/1 10/2 10/3 10/4 10/5 10/6 10/7 10/8 10/9 10/10 10/11 10/12 10/13 10/14 10/15 10/16 10/17 10/18 10/19 10/20 10/21 10/22 10/23 10/24 10/25 10/26 10/27 10/28 10/29 10/30 10/31
        CHESAPEAKE           154 157 109     92 130 153 156 204 280 171           60 149 305 273 301 392 223 173 316 347 377 394 428 309 236 402 383 421 471 491 268
        COASTAL SOUTHEAST    189 157 123 105 178 201 185 215 417 208              88 114 298 351 378 426 233 256 387 377 371 357 420 218 291 317 412 453 419 461 223
        ISC                   11   16   11    7    8   10   19   12   10    13     4     4     6    12    13    13    16     9    10    14    13    14    10    18     8     9     9    12    18    19    18
        LAKESHORES           165 197 110     84 197 182 184 172 246 146           63 145 316 264 322 292 165 168 289 279 247 359 314 139 140 288 265 289 323 337 180
        MID-ATLANTIC          96 111    67   54 111 130 155 135 174         87    72    67 181 205 154 174 119 102 147 153 129 147 182 120 123 156 143 174 198 202 167
        MID-SOUTH            209 261    82 191 224 191 185 193 260          84    77 190 250 235 279 296 141 206 181 254 190 173 221                            65 189 186 228 223 262 297 126
        MIDWEST               36   35   29   27   34   36   38   24   66    23    20    27    68    77    57    48    23    39    50    44    44    54    74    35    36    58    75    55 104      73    61
        NEW ENGLAND           78   77   63   80 100 106     86 109 180      94    62    96 186 147 146 188            78 116 128 101 121 141 161                78 123 136 138 139 128 155 115
        NEW YORK METRO        70   74   68   41 112 121 100 100 110         91    40    51 132 127 128 107 122              61    75 109 100 126 107            90    65 102 109 117 102 146              98
        PACIFIC NORTHWEST     37   50   24   19   54   56   53   31   40    21     9    25    63    78    60    76    24    33    52    58    43    34    45    12    20    40    38    41    54    34    29
        SOUTHERN CALIFORNIA   58   72   27   41   70   81   79   56 106     38    12    34    86    91    80    73    46    26    70    75    76    83    60    35    29    65    52    70    60    74    30
        SOUTHWEST             98 111    39   68   75 115 118     98 159     58    50    80 128 161 150 135            69    84 125 154 143 131 208              97 143 151 181 173 157 244 100
        STC                  128 162 134 116      96 210 206 192 214 178 112            63 137 227 236 222 203 135 111 198 202 231 214 183 145                              78 231 209 158 174 139
        WESTSHORE             91 117    73   65 132 130 100 135 145         85    35    49 144 127 185 163 121 118 177 145 141 215 219 125                            71 158 173 117 187 201 141
        Grand Total         1420 1597 959 990 1521 1722 1664 1676 2407 1297 704 1094 2300 2375 2489 2605 1583 1526 2118 2308 2197 2459 2663 1524 1619 2146 2437 2493 2641 2908 1695




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
11/2/2020
